Citation Nr: 0205839	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  99-00 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling from 
December 3, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1969 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 RO rating decision that 
granted service connection for PTSD and assigned a 30 percent 
rating from December 3, 1997. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an original award, such 
as the veteran's, does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of the 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, December 
3, 1997.  

The Board also notes that, in February 1999, the veteran 
withdrew an earlier request for a hearing before the Board.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, and chronic sleep 
impairment.  

2.  The veteran does not experience symptoms to a degree that 
he has occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130 (Diagnostic Code 9411) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 30 
percent was warranted for any period of time during the 
pendency of his claim.  

The Board also notes that the Court in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the [service-
connected condition and a non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)." Consequently, the Board will analyze 
the veteran's psychiatric symptomatology accordingly.

In the veteran's case, the pertinent evidence of record 
includes VA outpatient treatment records dated from November 
1997 to December 1997 which reveal that the veteran reported 
disturbing dreams, feelings of alienation, and a history of 
avoiding emotional closeness with his spouse and children.  
He was incarcerated at the time, but was allowed leave for 
his counseling appointments.  He reported that he was having 
some depression due to the holiday season and due to his 
memories.  He reported increased irritability, and no 
suicidal ideation. He reported intrusive thoughts, avoidance, 
sleep difficulty, vocational impairment, foreshortened 
future, partial remission of substance abuse, detachment, 
increased arousal, problems with concentration, increased 
anxiety, and social impairment. 

In a VA treatment summary dated in December 1997, the veteran 
reported that during service, he lost many friends to death.  
He reported that he felt that some people would not have died 
if he had done things differently in service.  After 
discharge from service, the veteran worked a rented farm.  He 
lost his farm in 1984 due to falling prices.  He had worked 
since then as a truck driver for two different companies.  He 
lost his last job in September 1997 due to a driving while 
intoxicated charge.  He reported that he had broken off an 
engagement to a fiancée.  He was married for 18 years, and 
was divorced in December 1992 due to work and financial 
problems.  Test results revealed heavy combat exposure, 
avoidance, numbing, and mild depression.  The veteran 
reported recurrent and distressing dreams.  He had feelings 
of emotional detachment from others, and had difficulties 
relating emotionally to his two children and ex-wife.  He had 
increased arousal in that he had difficulty falling and 
staying asleep.  He also experienced frequent irritability 
and difficulty concentrating.  He reported hypervigilance, 
and feeling uncomfortable and vulnerable around crowds.  The 
examiner noted that the veteran's disturbances were of 
several years' duration with increasing severity over the 
previous few months.  The disturbance resulted in significant 
impact in his social relationships with his spouse, children, 
and significant others.  His work situation was also 
impacted.  He was diagnosed with PTSD by a readjustment 
counseling therapist.  

The veteran was afforded a VA examination in March 1998.  He 
reported sleep disturbance, poor concentration, increased 
startle response, recurrent distressing dreams, and 
anhedonia.  He stated that he would socialize with a person 
if he trusted and felt comfortable with him.  He denied any 
history of school problems, major fights, and legal problems.  
He reported that the holidays triggered his symptomatology.  
He stated that he did not feel close to his two children.  He 
had three close friends.  He intermittently attended church 
services.  During the day, he generally watched the news, 
read a daily prayer, and helped his elderly parents on their 
farm.  Upon examination, the veteran appeared neat and clean, 
and was appropriately dressed.  He made good eye contact.  He 
exhibited a normal range of psychomotor behaviors.  His 
affect was euthymic and pleasant.  Speech was articulate and 
coherent.  He denied any kind of suicidal or homicidal 
thoughts, or any type of hallucinatory experiences.  He 
reported that it was hard for him to trust people.  His 
attention, concentration, insight, and judgment were fair.  
He was diagnosed with mild to moderate PTSD, and a history of 
alcohol abuse, in partial remission.  The severity of his 
psychosocial stressors was moderate, and his current Global 
Assessment of Functioning (GAF) score was estimated to be 45 
to 60. The examiner opined that the veteran's GAF score for 
PTSD was estimated at 70.  The examiner noted that the 
veteran had been withdrawn and depressed, and had isolated 
himself.  The veteran reported that alcohol helped.  His job 
was affected, he sometimes would not sleep for two to three 
nights at a time, and his relationship with his girlfriend 
became impossible. 

Also of record are statements dated from July 1998 to October 
1998 from two potential employers.  Both indicated that the 
veteran was not well suited for work that entailed dealing 
with strangers or stressful situations. 

The veteran was afforded a VA examination in February 1999.  
He complained of nightmares, and feelings of depression and 
guilt.  He reported that he became nervous when in crowded 
settings, and that he became anxious when he was in a group 
of strangers.  When anxious, he perspired, became jumpy and 
jittery, had problems with concentration, and lacked mental 
control.  He stated that he had not had any thoughts of 
harming himself until the few weeks prior to the examination.  
He stated that he felt tired of things, and his appetite 
varied.  He reported having poor sleep for eight years.  He 
stated that when he had difficulty facing things, he tended 
to withdraw from people.  He reported a history of alcohol 
problems.  He stated that he had a good relationship with 
both of his parents and with his sister.  At the time of the 
examination, he was taking 12 hours of coursework at a 
community college.  The veteran reported that he had had 
multiple jobs since his discharge from service.  He had 
contact with his children, and lived with his parents.  He 
reported that he was focused on his schoolwork, and was not 
involved in socializing with others.  He reported a history 
of three citations for driving under the influence of 
alcohol.  Upon examination, the veteran was clean and neatly 
groomed.  His speech was clear and discernible.  He exhibited 
some difficulty organizing his thoughts at times.  He also 
exhibited some apprehension of mood.  He was oriented to 
year, day, month, and place, but not as to date.  No 
difficulties were noted on the immediate recall task, but 
some difficulty was noted on the delayed recall task.  No 
problems were noted on the language portion of the 
examination.  There were no abnormal mental trends involving 
hallucinations or delusions.  He denied suicidal or homicidal 
thoughts.  He was diagnosed with PTSD and alcohol abuse, and 
was assigned a GAF score of 50.  The examiner noted that the 
veteran had recurrent and intrusive thoughts, the numbing of 
emotions, and had also become somewhat hypervigilant.  
Recurrent dreams of Vietnam were also noted.  The examiner 
found that the veteran was uncomfortable around crowds of 
people.  

VA outpatient treatment records dated from April 1998 to 
December 1998 indicate that the veteran complained of 
frequent problems with sleep, nightmares, feelings of 
depression, intrusive thoughts, increased anxiety and 
irritability, and problems with emotional intimacy.  He 
reported no suicidal ideations during this time.  He 
indicated that although he used to hunt before his period of 
active duty, he no longer had any desire to do so.  He tried 
to stay busy on his parents' farm.  

VA outpatient treatment records dated from January 1999 to 
May 1999 indicate that the veteran reported increased 
anxiety.  He reported a conflict with a supervisor in his new 
job, but indicated that he was doing fair in his classes and 
with his employment.  He used exercise as a way to deal with 
his symptomatology.  He had a girlfriend until March 1999, 
but still had difficulty with intimacy and commitment.  

According to a VA outpatient treatment record dated in July 
1999, the veteran was doing well in college, and his employer 
made it easy for him to attend classes.  The therapist noted 
that the veteran was a very positive person and appeared to 
know what he wanted to do with his life.  

Also of record are VA outpatient treatment records dated from 
August 1999 to October 1999.  During this time, the veteran 
was still attending college.  He reported that he had not 
been sleeping well.  He reported some periods of depression, 
but they were not significant.  He also reported increased 
stress associated with his classwork.

The veteran was afforded a RO hearing in November 1999.  He 
testified that he worked in the kitchen at the VA Medical 
Center in Poplar Bluff, Missouri.  His job did not entail 
much supervision, and he basically worked away from large 
groups of people.  He reported that he had had a personality 
clash with a coworker, and stated that the coworker was fired 
because of the actions she took.  He reported that he was 
taking classes at a community college, and that most of his 
classes were fairly small.  He stated that he did not feel 
quite as uncomfortable around a smaller group of people.  He 
did not socialize at school.  He stated that his PTSD 
probably had a lot to do with the difficulties in his 
marriage.  He reported that he had worked various jobs, but 
tended to gravitate toward jobs that involved solitude.  He 
stated that every five to seven years he would just move 
somewhere else, or move to another job.  

VA outpatient treatment records dated from December 1999 to 
March 2000 indicate that the veteran complained of stress 
associated with his work and with school.  He had had 
problems of anger and depression in association with the 
holidays.  He reported intrusive thoughts and frequent 
dreams.  He reported no suicidal ideation.  He was dating.  

VA outpatient treatment records dated in April 2000 indicate 
that the veteran had several stressful events during that 
time.  He endured the breakup of a relationship, and also had 
stress associated with his school demands and work schedule.  
He reported some periods of depression, but no suicidal 
ideation.  He also reported having more anger and 
irritability.

VA outpatient treatment records dated from June 2000 to 
September 2000 indicate that the veteran complained of work 
and school related stress.  He also had some periods of 
depression, but no severe episodes.  He indicated that he had 
met with his son, to whom he had not spoken in over a year.

In a November 2000 statement, the veteran wrote that he ended 
his employment with the VA Medical Center.  He indicated that 
he had minimal personal interaction, but as time went on, he 
became more ill at ease around his coworkers.  He stated that 
being around other veterans became depressing.  He stated 
that his outpatient treatment counseling sessions were very 
helpful, and kept him focused.  He reported that his new job 
was installing communications systems, and that he had 
minimal contact with other people.  However, he stated that 
his employers and coworkers at the VA Medical Center treated 
him very well and showed him respect.  He stated that his 
decision to leave the VA Medical Center was his own choice.  

In VA outpatient treatment records dated in November 2000, 
the veteran reported that he worked out of his home.  His 
sleep was fair, and he reported having more Vietnam related 
dreams.  He reported that it was the worst time of the year 
as it was the anniversary of several traumatic incidents that 
occurred in Vietnam.  He reported experiencing more 
depression, but reported no suicidal ideation.  

The veteran was afforded a VA examination in December 2000.  
He complained of intermittent periods of depression.  He 
reported that he thought about suicide being the easiest way 
to quit everything.  He reported having distressing 
nightmares four times per week.  He also reported anhedonia.  
He reported that he felt depressed on a daily basis for the 
past 10 to 15 years.  He reported that he lived by himself 
and did not have a girlfriend.  He did not visit his 
children.  He had two to three close friends, and attended 
church intermittently.  He reported that it was difficult to 
hold a job, and that he moved around a lot.  He was working 
and attending school.  Upon examination, the veteran 
maintained minimal eye contact, and exhibited a mild degree 
of decreased range of psychomotor behavior.  His affect was 
sullen and restricted.  His speech was clear, coherent, 
logical, goal-directed, and had a normal cadence.  He denied 
any thoughts of homicide or suicide, but admitted to a 1994 
suicide attempt.  When asked about hallucinations, he stated 
that when he woke up, it was difficult to tell if he was 
hearing real voices or was still dreaming.  When asked about 
paranoid thoughts, he stated that he quit his job at the VA 
Medical Center because he disliked people coming too close to 
him and asking questions.  He was alert and oriented, and his 
attention and concentration were mildly compromised.  His 
insight and judgment were considered to be grossly intact.  
He was diagnosed with PTSD and alcohol abuse, in remission by 
history.  The examiner assigned a GAF between 50 and 70, but 
noted that the veteran's GAF score for PTSD was 70.  The 
examiner also noted that a dysthymic disorder needed to be 
ruled out as the veteran reported that he mostly felt 
depressed and also experienced some of the symptoms of 
depression.  

A social work assessment was performed in December 2000.  The 
veteran reported that he lived at home alone.  He stated that 
he had a new job in computer sales.  No problems with social 
skills were noted at the time of the examination.  Upon 
examination, the veteran was neatly dressed, and his behavior 
was appropriate.  There were some signs of the veteran being 
somewhat depressed.  He reported that he was unable to keep 
friends, and that it was difficult for him to keep a job.  He 
stated that he had difficulty getting along with his 
coworkers and that he had very little family support.  He 
stayed in touch with his 22 year old daughter, and had a son 
who was 17 years old, to whom he spoke about once a year.  He 
reported that he had considered suicide.  He enjoyed reading 
and fishing, and was involved with his church.  He reported 
that he often became depressed, and was unable to sleep at 
night.  He reported that his relationship with his son was 
not too good, and that his relationship with his daughter was 
fine.  He had little contact with his former wife.  He 
reported that since his time in the military, he had lost 
time with his sister and his cousins.  He reported that his 
father was his main source of support.  

VA outpatient treatment records dated from January 2001 to 
March 2001 indicate that the veteran continued to experience 
periods of depression.  He reported no suicidal ideation.  He 
also reported having stress associated with his classwork, 
and indicated that he was involved in a relationship.

The evidence of record also includes VA outpatient treatment 
records dated in May 2001.  The veteran reported that he was 
engaged to be married, and expressed some anxiety about the 
commitment.  His sleep was fair, and he reported that 
exercising helped his sleep.  

VA outpatient treatment records dated from June to July 2001 
indicate that the veteran had problems with depression, but 
expressed no suicidal ideation.  He had had a recent job 
change, and was planning his upcoming wedding.  He indicated 
that he was able to exercise.  

VA outpatient treatment records dated from October to 
November 2001 indicate that the veteran was unemployed.  He 
was married, and reported that that relationship was going 
fairly well.  He reported an increase in intrusive thoughts 
and nightmares since the attacks of September 11, 2001.  

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 30 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
initial disability evaluation. 

The Board finds that the medical evidence shows a disability 
picture that results in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The evidence does not indicate that the veteran was 
generally functioning at any level other than a satisfactory 
one; he always appeared neat and clean for his examinations, 
and his speech was always logical and coherent.  The record 
clearly indicates that the veteran has had a depressed mood 
and anxiety.  His chronic sleep impairment is also well 
documented. 

As to whether the veteran's service-connected PTSD rises to 
the level of 50 percent disabling or more, the Board finds 
that it does not.  Although at one point the veteran's affect 
was sullen and restricted, there is no evidence of record of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once per week, or difficulty in 
understanding complex commands.  Although the veteran had 
some difficulty with a delayed recall task, no other evidence 
of memory impairment was presented.  There is also no 
evidence of  impaired judgment or impaired abstract thinking.  
Although the veteran reported having a depressed mood on a 
daily basis for 10 years, he generally indicated that he was 
only depressed from time to time, and these periods were not 
significant.  Additionally, although the veteran reported 
that he had difficulty with getting along with his coworkers, 
he admitted that he was doing well in school, and was able to 
keep up with his studies while working.  Although he reported 
some isolation from others, he also indicated that he had a 
few good friends, and was able to date.  Importantly, 
although the veteran indicated that he had difficulty with 
emotional intimacy, he was recently married, and indicated 
that his marriage was going fairly well.  He had a good 
relationship with his daughter, talked to his son, and 
received a great deal of support from his father.  
Additionally, while the veteran had some suicidal thoughts, 
he did not indicate that these thoughts were persistent.  
Although he has also reported some anger problems, these 
problems likewise were not persistent.  Thus, he has had some 
difficulties typical of the 50 percent rating, but on a whole 
this sort of evidence causes the Board to conclude that his 
disability more closely approximates the criteria for the 30 
percent rating.  38 C.F.R. § 4.7 (2001).  

The veteran's representative argues that the veteran has 
experienced an increase in intrusive thoughts and nightmares 
since September 11, 2001.  While intrusive thoughts and 
nightmares after September 11, 2001, have been clearly 
documented in the evidence of record, the Board points out 
that such symptomatology is already contemplated by the 30 
percent disability rating assigned, and does not warrant a 
higher disability rating.

With regard to the veteran's February 1999 GAF score of 50, 
the specific findings made in the examination report do not 
appear consistent with the conclusion that he has symptoms to 
the degree suggested by the GAF score (such as suicidal 
ideation, severe obsessive rituals or serious impairment in 
social and occupational functioning).  AMERICAN PSYCHIATRIC 
ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH EDITION (1994).  That is, the Board notes 
that the examiner's findings, along with the veteran's 
statements to the examiner, strongly suggest that the veteran 
does not experience such severe difficulties.  For example, 
the Board notes that, although the veteran suggested that he 
had thoughts of harming himself, there was no finding by the 
examiner that the veteran had suicidal or homicidal thoughts.  
Also, the veteran did not report any severe obsessive traits, 
and he indicated that he was taking a full load of college 
level coursework.  In addition, while the examiner documented 
the veteran's difficulties in finding and keeping employment, 
the 30 percent rating specifically contemplates the level of 
such difficulties experienced by the veteran.  (Incidentally, 
the Board notes that the veteran was twice assigned a GAF 
score of 70 for PTSD by a VA examiner who not only assigned a 
GAF score, but also assigned a GAF score specific as to the 
veteran's service-connected PTSD.)  

In short, his clearly documented symptoms provide a clearer 
picture of his disability than the GAF scores assigned by the 
February 1999 VA examiner.  38 C.F.R. § 4.126 (2001) (an 
evaluation is to be assigned based on all the evidence rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination).  Thus, the 
Board finds, for the reasons set forth above, that the 
veteran's difficulties more closely approximate the criteria 
for a 30 percent rating.  Indeed, it is the criteria for the 
30 percent rating that specifically refer to disturbances 
akin to those experienced by the veteran-problems with mood, 
anxiety, chronic sleep impairment, etc.  Consequently, the 
Board finds that his symptoms are best represented by the 
criteria for a 30 percent rating.  38 C.F.R. § 4.130 
(Diagnostic Code 9411).  This is so throughout the pendency 
of the claim.  Fenderson, supra.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statements of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issue on appeal.  Also, the 
veteran was afforded VA examinations that addressed the 
pertinent issue in this case.  As such, the record does not 
suggest that further evidentiary development was required of 
the RO.  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay the veteran's claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

The appeal for an initial disability rating in excess of 30 
percent for PTSD is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

